     Case 2:18-cv-02158-KHV-KGG Document 657 Filed 02/11/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next    )
friend and natural guardian,              )
KELLI MORGAN,                             )
                                          )
                               Plaintiff, )                 CIVIL ACTION
v.                                        )
                                          )                 No. 18-2158-KHV
BRIDGET GROVER, PA-C;                     )
DR. GREGORY FAIMON; and                   )
DR. BALA BHASKAR REDDY                    )
BHIMAVARAPU,                              )
                                          )
                              Defendants. )
__________________________________________)

                ORDER REGARDING REMOTE TRIAL PROCEDURES

   1. Naming Conventions: The Special Master will only admit participants to the Zoom

      courtroom when they have the proper naming conventions in place outlined in the Court’s

      Order For Remote Jury Trial (Doc. #610).

   2. Witnesses’ Access To Exhibits: Counsel shall supply hard copies of exhibits that each

      witness will discuss to the witness before his or her testimony begins.

   3. Sending Zoom Links: The Court will send counsel links to the ZoomGov.com sessions,

      but counsel is responsible for forwarding the Zoom links to other case-related participants,

      including witnesses, as appropriate.      Non case-related participants (e.g., insurance

      representatives, relatives of the parties, interested persons) may NOT receive links to the

      ZoomGov.com sessions. Members of the public may participate ONLY via the AT&T

      Bridge.

   4. Trial Schedule: Counsel and parties must be logged into ZoomGov.com and standing by

      in the waiting room 30 minutes before trial is set to begin on each day of trial. The Special
 Case 2:18-cv-02158-KHV-KGG Document 657 Filed 02/11/21 Page 2 of 2




   Master will promptly launch the trial session at the appointed time, and tardiness will be

   extremely conspicuous. Counsel are responsible for notifying witnesses when and how

   they will report to the virtual waiting room. Witnesses shall report to the virtual waiting

   room no less than 30 minutes before their anticipated testimony time.

5. Sidebars: Counsel shall request a sidebar in a private Zoom breakout room if they want to

   discuss any confidential matters with the Court because the Courtroom ZoomGov.com

   session is open to the public.

6. Virtual Backgrounds: On reconsideration, counsel, witnesses and jurors need not have

   uniform virtual backgrounds. To the greatest extent feasible, backgrounds should be plain

   and one neutral color.

7. Jury Selection: The Court has not excused any jurors for lack of technology. The jury

   was chosen the same way as an in-person trial. The Courtroom Deputy will send counsel

   a list of potential jurors after the final pretrial conference.

8. Exhibits: By now, Magistrate Judge Kenneth G. Gale has contacted counsel about setting

   a conference for February 16, 2021, to discuss stipulation regarding exhibits. At the final

   pretrial conference, each party must be prepared to identify two attorneys to attend the

   conference with Judge Gale.

   IT IS SO ORDERED.

   Dated this 11th day of February, 2021 at Kansas City, Kansas.

                                            s/ Kathryn H. Vratil
                                            KATHRYN H. VRATIL
                                            United States District Judge




                                              -2-
